DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. David Nigro on 4/25/2022.

The application has been amended as follows: 
1. (Currently Amended) A system for providing supplemental power and fire suppression on an aircraft having a gas turbine engine, comprising: 
a turbine configured to directly convert a compressed gas into at least one of electrical power, hydraulic power, or pneumatic power; 
a storage tank located upstream from the turbine and configured to store the compressed gas; 
a fire suppression control valve configured to be coupled between the storage tank and a cargo compartment of the aircraft and having a suppression closed position in which the compressed gas is prevented from flowing to the cargo compartment and a suppression open position in which the compressed gas is ported through the fire suppression control valve to the cargo compartment to suppress a fire; 
a pump control valve configured to be coupled between the turbine and the storage tank and having a pump closed position in which the compressed gas is prevented from flowing to the turbine and a pump open position in which the compressed gas is ported through the pump control valve to the turbine to cause the turbine to convert the compressed gas into the at least one of the electrical power, the hydraulic power, or the pneumatic power; 
an On Board Inert Gas Generating System (OBIGGS) configured to receive additional pneumatic, hydraulic, or electric power from the gas turbine engine and to generate an inert gas to provide a suppression of the fire to the cargo compartment; 
and a turbine exhaust selector valve located between the turbine and the cargo compartment and having an overboard position in which an exhaust from the compressed gas used by the turbine is directed out of the aircraft, and a cargo position in which the exhaust from the compressed gas used by the turbine is directed into the cargo compartment to suppress the fire.

2. (Currently Amended) The system of claim 1, further comprising a controller coupled to the fire suppression control valve and the OBIGGS and configured to control the fire suppression control valve to change from the suppression closed position to the suppression open position in response to the controller determining that the fire exists in the cargo compartment to provide an initial of the fire, and to control the OBIGGS to generate the inert gas to provide the suppression of the fire to the cargo compartment.
3. (Currently Amended) The system of claim 2, wherein the controller is further configured to control the pump control valve to be in the pump open position in response to the controller determining that the aircraft lacks power.

4. (Currently Amended) The system of claim 2, wherein the fire suppression control valve further has a suppression partially open position in which the compressed gas may flow to the cargo compartment at a slower rate than in the suppression open position, wherein the controller is further configured to control the fire suppression control valve to change from the suppression open position to the suppression partially open position after a predetermined amount of time from controlling the fire suppression control valve from the suppression closed position to the suppression open position to provide an additional suppression of the fire 

8. (Currently Amended) The system of claim 1, further comprising an input device configured to receive a user input corresponding to a desired operation of the OBIGGS and a controller coupled to the OBIGGS and configured to cause the OBIGGS to perform the desired operation based on the user input.

9. (Currently Amended) An aircraft, comprising: 
a cargo compartment; 
a gas turbine engine; 
a turbine configured to convert a compressed gas into at least one of electrical power, hydraulic power, or pneumatic power; 
a storage tank located upstream from the turbine and configured to store the compressed gas; 
a fire suppression control valve configured to be coupled between the storage tank and the cargo compartment and having a suppression closed position in which the compressed gas is prevented from flowing to the cargo compartment and a suppression open position in which the compressed gas is ported through the fire suppression control valve to the cargo compartment to suppress a fire; 
a pump control valve configured to be coupled between the turbine and the storage tank and having a pump closed position in which the compressed gas is prevented from flowing to the turbine and a pump open position in which the compressed gas is ported through the pump control valve to the turbine to cause the turbine to convert the compressed gas into the at least one of the electrical power, the hydraulic power, or the pneumatic power; 
an On Board Inert Gas Generating System (OBIGGS) configured to receive additional hydraulic, electric, or pneumatic power from the gas turbine engine and to generate an inert gas to provide a suppression of the fire to the cargo compartment; [[and]] 
a turbine exhaust selector valve located between the turbine and the cargo compartment and having an overboard position in which an exhaust from the compressed gas used by the turbine is directed out of the aircraft, and a cargo position in which the exhaust from the compressed gas used by the turbine is directed into the cargo compartment to suppress the fire; and 
a fuel tank configured to store a fuel to be used by the gas turbine engine, wherein the OBIGGS is further configured to provide the inert gas to the fuel tank of the aircraft.

10. (Currently Amended) The aircraft of claim 9, further comprising a controller coupled to the fire suppression control valve and the OBIGGS and configured to control the fire suppression control valve to change from the suppression closed position to the suppression open position in response to the controller determining that the fire exists in the cargo compartment to provide an initial of the fire, and to control the OBIGGS to generate the inert gas to provide the suppression of the fire to the cargo compartment.

12. (Currently Amended) The aircraft of claim 10, wherein the fire suppression control valve further has a suppression partially open position in which the compressed gas may flow to the cargo compartment at a slower rate than in the suppression open position, wherein the controller is further configured to control the fire suppression control valve to change from the suppression open position to the suppression partially open position after a predetermined amount of time from controlling the fire suppression control valve from the suppression closed position to the suppression open position to provide an additional suppression of the fire 
17. (Currently Amended) A method for providing supplemental power and fire suppression on an aircraft, comprising: 
identifying, by a controller, whether a fire condition exists or the fire condition does not exist in a cargo compartment of the aircraft; 
controlling, by the controller, a fire suppression control valve in fluidic communication with a storage tank and the cargo compartment, such that the fire suppression control valve is maintained in a suppression closed position in response to the controller identifying that the fire condition does not exist, in which a compressed gas stored in the storage tank is prevented from flowing to the cargo compartment, or changing the fire suppression control valve to a suppression open position in which the compressed gas in the storage tank is ported through the fire suppression control valve to the cargo compartment in response to the controller identifying that the fire condition exists; 
controlling, by the controller, an On Board Inert Gas Generating System (OBIGGS) to receive bleed air from a gas turbine engine and to convert the bleed air into an inert gas to provide a suppression of the fire condition to the cargo compartment in response to identifying that the fire condition exists; 
identifying, by the controller, whether a power condition exists in which the aircraft has lost electrical or hydraulic power or whether the power condition does not exist; 
controlling, by the controller, a pump control valve in fluidic communication with the storage tank and with a turbine that is located downstream from the storage tank such that the pump control valve is in a pump closed position such that the compressed gas is prevented from flowing to the turbine in response to the controller identifying that the power condition does not exist or a turbine open position in which the compressed gas is ported through the pump control valve to the turbine to cause the turbine to convert the compressed gas directly into at least one of electrical power, hydraulic power, or pneumatic power in response to the controller identifying that the power condition exists; 
and controlling, by the controller, a turbine exhaust selector valve in fluidic communication with the turbine and the cargo compartment to switch from an overboard position in which an exhaust from the compressed gas used by the turbine is directed out of the aircraft to a cargo position in which the exhaust from the compressed gas used by the turbine is directed into the cargo compartment to suppress the fire condition in response to identifying that the fire condition exists and that the power condition exists.

18. (Currently Amended) The method of claim 17, further comprising controlling, by the controller, the fire suppression control valve to change from the suppression open position to a suppression partially open position in which the compressed gas may flow to the cargo compartment at a slower rate than in the suppression open position a predetermined amount of time after changing the fire suppression control valve to the suppression open position to provide an additional of the fire condition.

20. (Currently Amended) The method of claim 17, further comprising: receiving, by an input device, a user input corresponding to a desired operation of the OBIGGS; and controlling, by the controller, the OBIGGS to perform the desired operation.
Allowable Subject Matter
Claims 1-4, 6-10, 12, 14, 17-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The limitations “a turbine configured to [. . . .]convert a compressed gas into at least one of electrical power, hydraulic power, or pneumatic power; a storage tank located upstream from the turbine and configured to store the compressed gas [. . . .] and a turbine exhaust selector valve located between the turbine and the cargo compartment and having an overboard position in which exhaust from the compressed gas used by the turbine is directed out of the aircraft, and a cargo position in which the exhaust from the compressed gas used by the turbine is directed into the cargo compartment to suppress the fire” are not anticipated or made obvious by the prior art or record. U.S. Publication ‘796 puts forth a fire suppression system that includes an OBIGGS system, but lacks a turbine that converts compressed air to power, cooperating with a storage tank; WO ‘373 puts forth an OBIGGS system that includes a generator, but lacks a storage tank, turbine exhaust selector valve, or suppression structure, as claimed; U.S. ‘716 discloses a device that includes an OBIGGS and storage tank, but fails to disclose a turbine selector valve or the fire suppression structure, as claimed. Examiner finds no motivation to combine prior art disclosure, to arrive at the claimed invention. As such, the claims define over known prior art and are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752